TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00396-CR


Joshelynn B. Smalls, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 59697, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due October 31, 2007.  On counsel's
motion, the time for filing was extended three times, most recently to January 4, 2008.  No brief
has been filed and no further extension of time for filing has been sought.
Appellant's counsel, Gary Alan Udashen, is ordered to file a brief in appellant's
behalf no later than February 22, 2008.
It is ordered February 6, 2008.


Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish